415 So.2d 1231 (1982)
Gordon VAUGHAN
v.
STATE.
3 Div. 533.
Court of Criminal Appeals of Alabama.
June 8, 1982.
Laird R. Jones, Argo & Enslen, Montgomery, for appellant.
No briefs for appellee.
*1232 BOWEN, Judge.
Vaughan filed a petition for writ of habeas corpus challenging the action of the prison disciplinary board in sentencing him to 90 days segregated confinement and to the loss of store privileges and visiting privileges. Although the State did not file any reply or response, the circuit judge denied the petition without a reason and without a hearing.
The Attorney General declined to submit a brief on appeal in view of this Court's decision in Washington v. State, 405 So.2d 62 (Ala.Cr.App.1981), which follows Williams v. Davis, 386 So.2d 415 (Ala.1980), and Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). Accordingly, the circuit court's judgment dismissing Vaughan's petition is hereby set aside and vacated. This cause is remanded to the circuit court for further proceedings consistent with Washington, supra.
REVERSED AND REMANDED WITH DIRECTIONS.
All Judges concur.